Citation Nr: 9901698	
Decision Date: 01/22/99    Archive Date: 02/01/99

DOCKET NO.  95-17 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina




THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.  

2.  Entitlement to service connection for a peptic ulcer, to 
include as secondary to the exposure to Agent Orange.  

3.  Entitlement to service connection for "severe muscle 
spasms," to include as secondary to the exposure to Agent 
Orange.  

4.  Entitlement to service connection for "weakness in legs," 
to include as secondary to the exposure to Agent Orange.  

5.  Entitlement to service connection for a skin rash, to 
include as secondary to the exposure to Agent Orange.  

6.  Entitlement to service connection for depression, to 
include as secondary to the exposure to Agent Orange.  

7.  Entitlement to service connection for "urinary problems," 
to include as secondary to the exposure to Agent Orange.  

8.  Entitlement to service connection for avascular necrosis 
of the hips, to include as secondary to the exposure to Agent 
Orange.  

9.  Entitlement to VA monetary benefits for a birth defect of 
the veterans child, claimed as secondary to the exposure to 
Agent Orange.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The veteran and his wife



ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel






INTRODUCTION

The veteran served on active duty in the United States Army 
from February 1970 to October 1971.

This case originally came to the Board of Veterans' Appeals 
(Board) on appeal from a November 1994 rating action.  

In March 1998, the Board remanded the case for additional 
development of the record.  



FINDINGS OF FACT

1.  The veteran had active service in the Republic of Vietnam 
during the Vietnam era.  

2.  The veteran has not been diagnosed with any disorder 
recognized by VA as etiologically related to exposure to 
herbicide agents used in the Republic of Vietnam.  

3.  No competent evidence has been submitted to show that the 
veteran currently has low back disability due to disease or 
injury which was incurred in or aggravated by service.  

4.  No competent has been presented to show that the veteran 
currently has disability manifested by a peptic ulcer, 
"severe muscle spasms," "weakness in legs," a skin rash, 
depression, "urinary problems" or avascular necrosis of the 
hips due to disease or injury which was incurred in or 
aggravated by service or as the result of Agent Orange 
exposure which was presumed to have been incurred in service.  

4.  The veterans daughter is shown to have been born with 
hemangioma over the right eyelid which is not a disability 
for which VA monetary benefits are payable.  



CONCLUSIONS OF LAW

1.  The veteran has not presented well-grounded claims of 
service connection for a low back disorder, peptic ulcers, 
"severe muscle spasms," "weakness in legs," a skin rash, 
depression, "urinary problems" and avascular necrosis of the 
hips.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107(a), 7104 (West 
1991 & Supp. 1998); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(1998).  

2.  The claim for VA monetary benefits for a birth defect 
(hemangioma over the right eyelid) of the veterans daughter 
must be denied by operation of law.  38 U.S.C.A. §§ 1110, 
5107, 7104 (West 1991 & Supp. 1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Factual Background  

A careful review of the service medical records shows that 
the veteran complained of frequent indigestion when eating 
greasy foods during a preinduction examination in June 1969.  
In March 1971, the veteran complained of stomach cramps and 
diarrhea.  

A service flight physical examination was conducted in 
January 1971.  The veteran again gave a history of frequent 
indigestion and added that possible hematuria was being 
evaluated.  The discharge examination in October 1971 was 
negative for any pertinent complaints or findings.  He denied 
having any illness or injury.  It was noted that the veteran 
had no significant medical history.  

In August 1973, the veteran was hospitalized and diagnosed 
with pylorospasm and traumatic lumbar strain.  It was noted 
by way of history that the veteran had been treated since 
April for epigastric pain and had been treated by a private 
physician for possible duodenal ulcer disease.  An upper 
gastrointestinal series was noted to show findings of an 
irritable bulb with mild pylorospasm.  

Submitted medical evidence shows that, in January 1974, the 
veterans daughter was born with an hemangioma over the right 
eyelid and soft tissue scleroma.  

The medical records from J. Stovall King, M.D., dated from 
1976 to 1985 are of record.  In April 1976, it was noted that 
the veteran was still having abdominal pain.  In November 
1976, the veteran was diagnosed with bursitis and tendonitis 
of the right shoulder.  In March 1977, the veteran complained 
of a rash, and ringworm was found.  In 1979, the veteran 
complained of an abscess under the right arm and left hip 
and leg pain.  

In 1984, he was diagnosed with renal lithiasis and spastic 
duodenitis.  In March 1985, it was noted that the veteran had 
low back pain of three weeks duration.  The veteran also 
stated that he had back problems about 11 years ago.  Lumbar 
strain, rule out kidney calculus, was diagnosed.  

In April 1988, the veteran was diagnosed with gastric ulcer, 
chronic gastritis and mild pancreatitis.  In December 1988, 
the veteran complained of low back pain with radiation to the 
knee of about one years duration.  He also complained of 
right shoulder pain with radiation to the elbow and neck 
pain.  A past history of ulcer disease was given.  A 
herniated nucleus pulposus at L4-L5 and L5-S1 and 
constitutionally narrow spinal canal were diagnosed.  

In April 1989, the veteran complained of right neck and 
shoulder pain and headaches of three weeks duration.  
Degenerative joint disease was diagnosed.  In May 1989, the 
veteran was hospitalized due to hematuria and left flank 
pain.  A retrograde pyelogram was normal.  A past medical 
history of peptic ulcer since 1974 and chronic obstructive 
pulmonary disease since 1987 was given.  In July 1989, the 
veteran was treated for hematuria and low back pain.  

In April 1990, the veteran was diagnosed with minimal 
degenerative changes of the cervical spine, negative for 
active abnormality.  In May 1990, the veteran was diagnosed 
with osteoarthritis and avascular necrosis of the left 
femoral head.  In October 1990, the veteran underwent total 
left hip replacement.  

In February 1991, the veteran complained of lots of 
problems since the surgery.  He stated that he was worn 
out.  The examiner noted that the veteran was tearful and 
depressed.  

In an April 1991 letter, W. S. Edwards Jr., M.D., stated that 
the veteran was unable to work due to left hip replacement 
and degenerative disease of the lumbar spine.  In December 
1991, the veteran was diagnosed with severe myofascial pain 
dysfunction of multiple areas, headaches secondary to the 
myofascial pain dysfunction, depression, severe sleep 
disturbance and status post left total hip replacement.

In March 1994, the veterans spouse submitted a statement 
noting that the veteran was not the same person after he 
returned from service.  She noted that the veteran suffered 
from back pain, ulcers, kidney problems, joint disease and 
nightmares.  

A hearing before a Hearing Officer at the RO was conducted in 
December 1995.  The veteran asserted that he had incurred 
several injuries as a result of a fall that had occurred 
while he was in the service.  Specifically, he stated that, 
when assigned to a 15-foot guard tower in Vietnam, an 
ammunition dump exploded and the force of the explosion 
knocked him to the ground.  He asserted that he had back pain 
and problems with his neck, shoulders, hips and legs as a 
result of the injury.  

In addition, the veteran testified that he had sustained a 
shrapnel injury to the back resulting in a scar.  He noted 
that he had been treated at the base aid station, but that 
the medic did not document the treatment that was rendered.  
He also testified that he did not receive an examination upon 
discharge from service.  The veteran felt that his 
depression, skin rash and urinary problems were due to 
exposure to Agent Orange during the Vietnam conflict.  The 
veteran testified that the disorders had started in service 
or shortly thereafter.  The veteran and his spouse testified 
that he had been treated for the conditions at issue 
immediately after service.  

In October 1996, a friend of the veteran for over 35 years 
stated that the veteran was not the same, physically or 
mentally, after returning from the service.  He also stated 
that the veteran was disabled due to back conditions, 
avascular necrosis and other medical problems.  The veterans 
friend stated that he believed that the veterans physical 
and mental health were affected by the Vietnam Conflict.  



II. Service Connection for a Low Back Disorder, Peptic 
Ulcers, "Severe Muscle Spasms," "Weakness in Legs," a 
Skin Rash, Depression, 
"Urinary Problems" and Avascular Necrosis of the Hips.

Service connection is appropriate for disabilities resulting 
from personal injury suffered or disease contracted on active 
duty, or from aggravating a pre-existing injury or disease.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1998).  

If arthritis, renal disease, calculi of the kidney, or 
gastric or duodenal ulcers is not diagnosed during service, 
but is present to a compensable degree within one year 
following separation from service, service connection is 
warranted.  38 U.S.C.A. § 1112 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1998).  

The threshold question regarding these claims is whether the 
veteran has presented well-grounded claims.  A well-grounded 
claim is one which is plausible.  If he has not, the claims 
must fail and there is no further duty to assist in the 
development of the claims.  38 U.S.C.A. § 5107; Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  A well-grounded claim 
requires more than an allegation; the claimant must submit 
supporting evidence.  Furthermore, the evidence must justify 
a belief by a fair and impartial individual that the claim is 
plausible.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  

For a claim to be well grounded, there must be competent 
evidence of a current disability (medical diagnosis), of 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence), and of a nexus between the in-
service injury or disease and the current disability (medical 
evidence).  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

The evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well 
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  As explained hereinbelow, 
the Board finds that the veteran's claims are not well 
grounded.

As a preliminary matter, the Board notes that "severe muscle 
spasms" and "weakness in legs" are not disabilities per se.  
However, they may be manifestations of his low back disorder 
or avascular necrosis.  The Board further notes in this 
regard that the veteran has failed to respond to attempts to 
obtain clarification regarding the conditions for which he is 
seeking service connection.  

There is no competent evidence of record which would satisfy 
two prongs of the Caluza test, i.e., there is no inservice 
diagnosis of a low back disorder, skin rash, depression or 
avascular necrosis or a currently demonstrated medical 
opinion linking any related disability to disease or injury 
which was incurred in or aggravated by service.  The veteran, 
as a lay witness, is not competent to diagnose as to an 
inservice condition or offer an opinion as to its medical 
causation.  See Espiritu, supra.  

Regarding the veterans claim of service connection for 
peptic ulcer and urinary problems, the veteran was seen for 
gastrointestinal problems and apparent hematuria during 
service, but neither a peptic ulcer nor active renal disease 
was demonstrated in service or within one year of separation 
therefrom.  There also is no competent evidence of record 
which would satisfy the third prong of the Caluza test, i.e., 
linking any current ulcer or kidney disability to disease or 
injury in service.  Again, the veteran, as a lay witness, is 
not competent to offer an opinion as to any relationship to 
service.  See Espiritu, supra.

The veteran and his spouse have testified that he has 
suffered from the claimed disabilities since service.  
However, this evidence does not satisfy the nexus 
requirements as mandated by Caluza.  Neither the veteran nor 
his spouse has the medical expertise, training or 
qualifications to link his current disability to his service, 
or to any incident of trauma that may have occurred while he 
was in service (see Espiritu, 2 Vet. App. at 495).  

Therefore, the veteran has not met the initial burden under 
38 U.S.C.A. § 5107(a) (West 1991) for presenting well-
grounded claims of service connection for a low back 
disorder, peptic ulcers, "severe muscle spasms," "weakness in 
legs," a skin rash, depression, "urinary problems," and 
avascular necrosis of the hips.   


Service Connection based on Exposure to Agent Orange

The veteran also contends that his peptic ulcer, "severe 
muscle spasms," "weakness in legs," a skin rash, depression, 
"urinary problems," and avascular necrosis of the hips may be 
the result of his exposure to Agent Orange in the Republic of 
Vietnam.  

A disease associated with exposure to certain herbicide 
agents, listed in 38 C.F.R. § 3.309 will be considered to 
have been incurred in service under the circumstances 
outlined in this section even though there is no evidence of 
such disease during the period of service.  No condition 
other than one listed in 38 C.F.R. § 3.309(a) will be 
considered chronic.  38 U.S.C.A. §§ 1101, 1112, 1113, 1116; 
38 C.F.R. § 3.307(a).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and 
has a disease listed at 38 C.F.R. § 3.309(e), shall be 
presumed to have been exposed during such service to a 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the Vietnam era.  Service in the 
Republic of Vietnam includes service in the waters offshore 
and service in other locations if the conditions of service 
of service involved duty or visitation in the Republic of 
Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected, if the requirements of 38 C.F.R. § 
3.307(a) are met, even if there is no record of such disease 
during service: chloracne or other acneform diseases 
consistent with chloracne, Hodgkins disease, multiple 
myeloma, non-Hodgkins lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers, and certain soft-tissue 
sarcomas.  38 U.S.C.A. § 1116 (West 1991 & Supp. 1998); 38 
C.F.R. § 3.309(e).  Chloracne, or other acneform disease, may 
be presumed to have been incurred during active military 
service as a result of exposure to Agent Orange if it is 
manifest to a degree of 10 percent within the first year 
after the last date on which the veteran was exposed to Agent 
Orange during active service.  38 C.F.R. § 3.307(a)(6)(ii).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne and porphyria cutanea tarda shall 
have become manifest to a degree of 10 percent or more within 
a year, and respiratory cancers within 30 years, after the 
last date on which the veteran was exposed to an herbicide 
agent during active military, naval, or air service.  38 
C.F.R. § 3.307(a)(6)(ii).  

The Secretary of VA has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Notice, 59 Fed.Reg. 341-46 (1994).  

Upon careful review of the evidentiary record, the Board 
finds that, since the veteran served in Vietnam from July 
1970 to June 1971, he is entitled to a presumption of Agent 
Orange exposure.  The Board further notes that the medical 
record confirm that the veteran has been diagnosed with a 
peptic ulcer, a skin rash, depression, urinary disorders and 
avascular necrosis of the hips.  However, none of these 
conditions is one of the diseases listed at 38 C.F.R. 
§ 3.309(e).  Accordingly, the veteran is not entitled to any 
presumption that these disorders are etiologically related to 
exposure to herbicide agents used in the Republic of Vietnam.  

Although the veterans conditions are not subject to 
presumptive service connection based on exposure to Agent 
Orange, a veteran is not precluded from establishing service 
connection with proof of actual direct causation.  Combee v. 
Brown, 34 F.3d 1039 (Fed.Cir. 1994).  Where the issue 
involves medical causation, competent medical evidence which 
indicates that the claim is plausible or possible is required 
to set forth a well-grounded claim.  Grottveit v. Brown, 5 
Vet.App. 91, 93 (1993).   

As noted previously, Caluza requires for a claim to be well 
grounded, competent evidence of a current disability (medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence) and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  The veteran has provided 
competent medical evidence that he currently suffers from the 
disabilities at issue.  The veteran is also entitled to a 
presumption of exposure to Agent Orange.   However, there is 
no other medical evidence that any of the claimed 
disabilities is etiologically related to the veterans 
presumed exposure to Agent Orange in service.  

Having carefully reviewed the entire record, the Board finds 
that there is no competent evidence of record suggesting a 
connection between the veteran's presumed Agent Orange 
exposure and any of his claimed residual disabilities. 

The veteran may file a claim supported by competent (medical) 
evidence demonstrating that his current disabilities are 
related to military service.  Further, the Board notes that 
the VA may be obligated under 38 U.S.C.A. § 5103(a) (1991) to 
advise a claimant of evidence needed to complete an 
application for a claim.  This obligation depends upon the 
particular facts of the case and the extent to which the 
Secretary of the VA has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69 (1995).

In this case, the veteran has been advised by the RO in the 
statement of the case and by the Board in this decision of 
the evidence necessary to make his claim well grounded.  In 
addition, the Board has remanded the case to provide the 
veteran an opportunity to present evidence which would make 
his claims well grounded, but he has provided no such 
evidence.  


III. VA monetary benefits for a Birth Defect of the Veterans 
Child

In January 1974, the veterans daughter is shown to have been 
born with a hemangioma over the right eyelid and soft tissue 
scleroma.  The veteran requests that he received VA benefits 
for a condition as he believes it is a birth defect caused by 
his presumed Agent Orange exposure in service.  However, with 
the exception of the special program for children with 
certain types of spina bifida, and dependent children 
becoming permanently incapable for self-support before 
attaining the age of 18 (which has already been denied in 
this case), VA monetary benefits are not payable for a child 
of a veteran on the basis of the claimed disability.  

Under the circumstances of this case, the Board is without 
authority to grant the benefit sought on appeal as it is 
precluded by law.  In cases such as this, where the law is 
dispositive, the claim must be denied because of the absence 
of legal merit.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  




ORDER

Service connection for a low back disorder, a peptic ulcer, 
"severe muscle spasms," "weakness in legs," a skin rash, 
depression, "urinary problems" and avascular necrosis of the 
hips is denied, as well-grounded claims have not been 
presented.  

The claim for VA monetary benefits for a birth defect of the 
veterans child due to Agent Orange exposure is denied by 
operation of law.  




		
	STEPHEN L. WILKINS 
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.  
- 2 -
